Citation Nr: 9921534	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to September 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for PTSD and 
assigned a 10 percent disability evaluation.  This case was 
subsequently transferred to the RO in Reno, Nevada.

In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims (Court) held that on a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the disability rating assigned.


REMAND

The veteran contends that he is entitled to an increased 
evaluation for his service-connected PTSD.  He claims that his 
PTSD is much worse than is contemplated by the presently assigned 
10 percent disability rating.  

When a veteran is awarded service connection for a disability and 
appeals the RO's initial rating determination, that claim 
continues to be well grounded as long as the claim remains open 
and the rating schedule provides for a higher rating.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Because the 
veteran's claim is well grounded, VA has a duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. § 5107(a).  
In order to properly fulfill this duty, the Board finds it 
necessary to remand this case for further development.

The veteran's last VA psychiatric examination was conducted in 
August 1996 in conjunction with his claim of entitlement to 
service connection for PTSD.  Since the RO granted service 
connection in August 1996, no further VA examinations have been 
conducted.  The veteran has continued to receive treatment for 
both PTSD and alcohol abuse.  

Regulations pertaining to mental disorders were revised during 
the pendency of this claim.  Prior to November 7, 1996, PTSD was 
rated under 38 C.F.R. § 4.132 (1996).  Effective November 7, 
1996, the rating schedule for mental disorders was amended and 
redesignated as 38 C.F.R. § 4.130.  See 61 Fed. Reg. 52700 (Oct. 
8, 1996).  Therefore, the veteran's claim for an increased rating 
for his psychiatric disability must be evaluated under both the 
new and old regulations.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991) [where the law or regulation governing the case 
changes after a claim has been filed or reopened, but before the 
administrative or judicial appeal has been concluded, the version 
most favorable to the veteran will apply]. 

The Board notes that during the veteran's May 1999 hearing before 
the undersigned, his representative contended that due to the 
period of time that has passed since the veteran's PTSD was last 
evaluated by a VA specialist, another thorough and more 
contemporaneous examination is in order.

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to support 
his claim includes obtaining a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  This duty is neither 
optional nor discretionary.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); See also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

Therefore, in light of the period of time that has passed since 
the veteran's last VA psychiatric examination, the Board finds 
that another VA psychiatric examination is in order to determine 
the current nature and severity of the veteran's PTSD.

Additionally, the Board notes that during his May 1999 hearing, 
the veteran indicated that he has been receiving ongoing 
treatment for PTSD at the VA Outpatient Clinic in Las Vegas, 
Nevada.  The duty to assist also includes the duty to obtain 
pertinent medical records.  See Green, 1 Vet. App. at 124; See 
also Littke, 1 Vet. App. at 90. Therefore, as these records are 
likely to contain information pertinent to the veteran's claim 
the Board finds that further attempt should be made to obtain 
them.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim.  
After securing any necessary authorization 
from the veteran, the RO should contact 
these health care providers in order to 
attempt to obtain copies of those treatment 
records which have not been previously 
secured.  Regardless of the veteran's 
response, the RO should obtain any records 
of treatment from the VA Clinic in Las 
Vegas, Nevada since August 1996.

2.  The RO should then schedule the veteran 
for a VA psychiatric examination to 
identify the current level of impairment 
resulting from PTSD.  The claims folder, 
including all information received pursuant 
to the above requests, must be made 
available to the examiner for review before 
the examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner should utilize 
the diagnostic criteria set forth in DSM-IV 
and assign a GAF score consistent with DSM-
IV.  An explanation of the GAF score 
assigned and the rationale for all opinions 
expressed by the examiner should be clearly 
explained.  The report of examination 
should be associated with the veteran's 
claims folder.

3.  Following completion of the foregoing, 
the RO should review the claims folder and 
ensure that all of the foregoing 
development actions have been completed in 
full.  After the development requested has 
been completed to the extent possible, the 
RO should readjudicate the claim, with 
consideration given to all of the evidence 
of record, including any evidence submitted 
by the veteran and/or his representative 
and any additional evidence obtained by the 
RO pursuant to this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise notified.  
While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the question at issue.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).



